DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dots of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitahara et al 2012/0295668).
Re claim 1, Kitahara et al discloses a shield package comprising: a package (PA) in which an electronic component (CHP) is sealed with a resin layer (MR)[0111]; and a shield layer (SF) covering the package (Fig 26), wherein a surface of the resin layer includes a drawing area drawn with lines and/or dots by aggregation of multiple grooves (EMK), and a non-drawing area (DMK) other than the drawing area (Fig 18), multiple depressions originating from the grooves are formed on a surface of the shield layer on the drawing area (Fig 26), and the depressions are aggregated to draw a pattern with lines and/or dots.
Re claim 2, wherein at least some of the multiple grooves each have a line shape (Fig 18).
Re claim 3, wherein at least some of the multiple grooves are formed linearly and in parallel to each other (Fig 18).
Re claim 5, wherein at least some of the multiple grooves are formed in a grid shape (Fig 18).
Re claim 8, wherein each groove has a depth of 5 um or more (50µm)[0104].

Re claim 9, wherein the pattern is a two-dimensional code (Fig 18).
Re claim 10, Kitahara et al disclose a method of producing a shield package including a package in which an electronic component (CHP) is sealed with a resin layer (MR), and a shield layer (SF) covering the package (Fig 26), the method comprising: a package preparing step of preparing a package in which an electronic component (CHP) is sealed with a resin layer (Figs 19-21); a drawing area forming step of forming multiple grooves (EMK) by applying a laser beam to a surface of the resin layer in such a manner .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al 2012/0295668).
The teaching as discussed above does not disclose wherein the grooves adjacent to each other are arranged at an interval of 10 to 100 µm (re claim 4), wherein each cell of the grid formed by the grooves has a width of 10 to 100 µm (re claim 6), wherein each groove has a width of 5 to 100 µm (re claim 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the groove, select width of the groove for intended use, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Communication

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG V NGO/Primary Examiner, Art Unit 2847